DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Claim 1 has been amended.  Claims 1-3 and 6-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a percentage content of (c) the pyromellitate relative to a total content of (b) the trimellitate and (c) the pyromellitate is 15 mass% or more”, and the claim also recites “a percentage content of (c) the pyromellitate relative to a total content of (b) the trimellitate and (c) the pyromellitate is 25 
Regarding claims 2, 3, and 6-10, these claims are rejected because they depend on a rejected base claim and include all of its limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (WO 2015/141182) in view of Kaneko et al. (JP 11-140263) and Sengoku et al. (US 2013/0317157).  For convenience, the citations below for Nishimura are taken from English language equivalent US 2016/0347932 and the citations below for Kaneko et al. are taken from an English machine translation provided previously.
Regarding claims 1-3, Nishimura teaches a vinyl chloride resin composition (Abstract) comprising a vinyl chloride resin, 100 parts of a trimellitate plasticizer, and 50 parts of a pyromellitate plasticizer that is ADK CIZER UL-80, a tetra octyl pyromerllitate (Table 3, Example 16).  A percentage content of the pyromellitate relative to a total content of the trimellitate and the pyromellitate is 33% by mass (calculated by Examiner).
Nishimura does not teach that the pyromellitate plasticizer has a total straight chain ratio of 90 mol% or more.  However, Kaneko et al. teaches a composition comprising a polyvinyl chloride resin, a trimellitate, and a tetraoctyl pyromellitate with a straight chain ratio of 95 mol% (Example 8 in Table 3; ¶31).  Nishimura and Kaneko et al. are analogous art because they are from the same field of endeavor, namely that of polyvinyl chloride compositions containing pyromellitate plasticizers and used as molded articles.  At the time of the filing of the instant 
Nishimura does not teach that the composition contains 0.7 parts by mass or more, relative to 100 parts by mass of the pyromellitate, of silicone oil.  However, Sengoku et al. teaches a vinyl chloride resin composition (Abstract) useful for interior materials of automobiles (¶86) comprising from 0.001 to 10 parts by mass of a lubricant such as silicone oil (¶58-60).  This amount is based on 100 parts by mass of the resin.  However, if this range were to be converted to be based on 100 parts by weight of the pyromellitate (assuming a composition contains 30 phr as taught by Nishimura above), then this range is about 0.003 to about 33 parts by weight (calculated by Examiner).  Nishimura and Sengoku et al. are analogous art because they are from the same field of endeavor, namely that of vinyl chloride resin compositions for molded products.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from 0.001 to 10 parts by mass of a lubricant such as silicone oil, as taught by Sengoku et al., to the composition, as taught by Nishimura, and would have been motivated to do so from the viewpoint of processability (¶58).
	Regarding claims 6-9, Nishimura teaches that a vinyl chloride resin molded product is obtained through powder molding, and preferably through powder slush molding (¶140).  The molded product is suitable for use a surface skin of an automobile interior material such as an instrument panel (¶142).
	Regarding claim 10, Nishimura teaches a laminate obtainable by stacking the vinyl chloride resin molded product with a foamed polyurethane molded product (¶144).

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Nishimura does not teach the new claim limitation of a percentage content of (c) the pyromellitate relative to a total content of (b) the trimellitate and (c) the pyromellitate is 25 mass% or more and 50 mass% or less, and does not teach an amount that is close enough that one skilled in the art would have expected them to have the same properties.  This argument is unpersuasive.  In the Final Office Action of September 30, 2020, the rejection referenced Example 15 in Table 3 of Nishimura as teaching a percentage of c/b+c of 20%, which does not fall within the newly claimed range.  However, Nishimura also teaches Examples 16 and 17 in Table 3 and these examples teach a percentage of c/b+c of 33% and 50%, respectively.  These ranges do fall within the newly claimed range.  Therefore, Nishimura does teach this claim limitation and the case law from MPEP 2144.05(1) does not apply.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767